 

EXHIBIT 10.1

CUTTER & BUCK INC.

1997 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of Cutter & Buck Inc.
(the “Company”) on the following terms:

Name of Recipient:                                                  
________________

Total Number of Shares Granted:                            ______

Fair Market Value per Share:                                  $______

Total Fair Market Value of Award:                        $______

Date of Grant:                                                           June 8,
2006

Vesting
Schedule:                                                                                                                                                           
Subject to the terms of the Restricted Stock Agreement, and depending upon the
Company’s operating performance and your achievement of certain individual
performance objectives as determined by your manager (“Personal Objectives”)
during the fiscal year ending April 30, 2007, this grant will vest as follows:

A.            Vesting Independent of Performance. Subject to the terms of the
Restricted Stock Agreement, Five and Fifty-five hundredths percent (5.55%) of
the total shares shall vest on May 1, 2007, Five and Fifty-five hundredths
percent (5.55%) shall vest on May 1, 2008, and Five and Fifty-six hundredths
percent (5.56%) shall vest on May 1, 2009.

B.            Vesting Dependent upon Company Performance. In the event that the
Company achieves at least Eighty percent (80%) (the “Threshold Percentage”) of
its pre-tax operating income target for the fiscal year ending April 30, 2007,
then in addition to shares vested pursuant to paragraph A above: (i) Five and
Fifty-five hundredths percent (5.55%) of the total shares shall vest on May 1,
2007, Five and Fifty-six hundredths percent (5.56%) of the total shares shall
vest on May 1, 2008 and Five and Fifty-six hundredths percent (5.56%) of the
total shares shall vest on May 1, 2009; and (ii) for each percentage point by
which the Company’s pre-tax operating income exceeds the Threshold Percentage
(with such excess measured by reference to One Hundred percent (100%) of the
Company’s pre-tax operating income target), an additional Two Hundred Eight
thousandths percent (.208%) of the total shares shall vest on May 1, 2007, an
additional Two Hundred Eight thousandths percent (.208%) of the total shares
shall vest on May 1, 2008 and an additional Two Hundred Nine thousandths percent
(.209%) of the total shares shall vest on May 1, 2009, with the vesting pursuant
to the preceding clause to be limited to a maximum of an aggregate of
Twenty-five percent (25%) of the total shares on the achievement by the Company
of One Hundred Twenty percent (120%) of the Company’s pre-tax operating income
target, such that the total potential vesting under this Paragraph B is limited
to Forty-one and Sixty-seven hundredths percent (41.67%) of the total grant.

C.            Vesting Dependent upon Individual Performance. Subject to the
terms and conditions of the Restricted Stock Agreement, the vesting over three
years of the Forty-one and Sixty-seven hundredths percent (41.67%) of the total
shares not allocated among paragraphs A and B above shall be dependent upon and
determined in accordance with the Company’s evaluation of your performance in
light of your Personal Objectives for the Company’s fiscal year ending April 30,
2007.

D.            Additional Terms. Notwithstanding anything to the contrary
contained above: (a) the number of shares to vest by application of Paragraph A,
B or C shall be rounded upwards to the next whole share; (b) any shares which do
not vest as a result of application of paragraphs A, B and C above shall be
forfeited; and (c) in no event shall this grant be interpreted to require the
vesting or issuance of greater than _______ (_____) shares.

6


--------------------------------------------------------------------------------




 

By your signature and the signature of the Company’s representative below, you
and the Company agree that these shares are granted under and governed by the
terms and conditions of the 1997 Stock Incentive Plan (the “Plan”) and the
Restricted Stock Agreement, both of which are attached to and made a part of
this document.

 

RECIPIENT:

 

CUTTER & BUCK INC.

BY: COMPENSATION COMMITTEE

OF THE BOARD OF DIRECTORS

 

 

 

 

 

 

Larry Mounger, Chair

 

 

 

 

 

 

 

 

Henry L. “Skip” Kotkins, Jr.

 

 

 

 

 

 

 

 

Whitney R. Tilson

 

 

7


--------------------------------------------------------------------------------


 

CUTTER & BUCK INC.

1997 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Payment for Shares

 

No payment is required for the shares you receive.

 

 

 

Vesting

 

The shares vest in installments, as shown in the Notice of Restricted Stock
Award. Notwithstanding the foregoing, the shares vest in full in the event that
the Company is subject to a “Change in Control” (as described in the Plan) while
you are an employee of the Company.

 

 

 

 

 

No additional shares vest after your service as an employee of the Company or a
subsidiary of the Company has terminated for any reason.

 

 

 

Shares Restricted

 

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares, except as
provided in the next sentence. With the consent of the Compensation Committee of
the Company’s Board of Directors, you may transfer Restricted Shares to your
spouse, children or grandchildren or to a trust established by you for the
benefit of yourself or your spouse, children or grandchildren. A transferee of
Restricted Shares must agree in writing on a form prescribed by the Company to
be bound by all provisions of this Agreement.

 

 

 

Forfeiture

 

If your service as an employee of the Company or a subsidiary of the Company
terminates for any reason, then your shares will be forfeited to the extent that
they have not vested before the termination date and do not vest as a result of
the termination. This means that the Restricted Shares will immediately revert
to the Company. You receive no payment for Restricted Shares that are forfeited.

 

 

 

 

 

The Company determines when your service terminates for this purpose.

 

 

 

Leaves of Absence

 

For purposes of this award, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of service is
required by the terms of the leave or by applicable law. But your service
terminates when the approved leave ends, unless you immediately return to active
work.

 

 

 

Stock Certificates

 

Your Restricted Shares will be held for you by the Company. After shares have
vested, a stock certificate for those shares will be released to you.

 

 

 

Voting Rights

 

You may vote your shares even before they vest.

 

 

 

Withholding Taxes

 

No stock certificates will be released to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of this
award or the vesting of the shares. These arrangements may include withholding
shares of Company stock that otherwise would be released to you when they vest.
These arrangements may also include surrendering shares of Company stock that
you already own. The fair market value of the shares you surrender, determined
as of the date when taxes otherwise would have been withheld in cash, will be
applied as a credit against the withholding taxes.

 

 

 

Restrictions on Resale

 

By signing this Agreement, you agree not to sell any shares at a time when
applicable laws or Company policies prohibit a sale. This restriction will apply
as long as you are an employee, consultant or director of the Company or a
subsidiary of the Company.

No Retention Rights

 

Your award or this Agreement do not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your service at any
time, with or without cause.

 


--------------------------------------------------------------------------------




 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Restricted Shares that remain subject to forfeiture will be
adjusted accordingly.

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Washington.

 

 

 

The Plan and

 

The text of the 1997 Stock Incentive Plan is incorporated in this Agreement by
reference.

 

 

 

Other Agreements

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement, signed by both parties.

 

 

 

 

 

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 


--------------------------------------------------------------------------------